                                          Case 3:20-cv-04151-WHO Document 60 Filed 12/22/20 Page 1 of 9




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SYNOPSYS, INC.,                                    Case No. 20-cv-04151-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER CLARIFYING NOVEMBER 12,
                                                 v.                                         2020 ORDER GRANTING
                                   9
                                                                                            DEFENDANT’S MOTION TO DISMISS
                                  10     AVATAR INTEGRATED SYSTEMS,                         AS TO CLAIMS I AND II AND
                                         INC.,                                              DENYING MOTION AS TO CLAIM VI
                                  11                    Defendant.                          Re: Dkt. No. 55
                                  12
Northern District of California
 United States District Court




                                  13
                                              On December 10, 2020, plaintiff Synopsys, Inc. (“Synopsys”) filed an administrative
                                  14
                                       motion seeking clarification of my November 12, 2020 Order in which I granted defendant Avatar
                                  15
                                       Integrated Systems, Inc.’s (“Avatar”) motion to dismiss as to Claims I and II of the Complaint. In
                                  16
                                       that Order I held that U.S. Patents Nos. 8,407,640 (“the ’640 Patent”) and 7,103,863 (“the ’863
                                  17
                                       Patent”) are invalid under Alice, because they are directed to abstract ideas and do not contain any
                                  18
                                       saving inventive concepts. Synopsys seeks an order clarifying that the November 12, 2020 Order
                                  19
                                       only invalidates claim 1 of the ’863 patent because my discussion in that Order focuses on claim 1
                                  20
                                       which I stated appears “representative” of the other claims. It argues that neither Avatar’s motion
                                  21
                                       to dismiss nor the Order adequately show that claim 1 is in fact representative or properly analyze
                                  22
                                       the remaining claims under Alice. In the alternative it requests leave to file a motion for
                                  23
                                       reconsideration on the bases that (1) the Order does not offer adequate justification for invalidating
                                  24
                                       the remaining claims of the ’863 patent and (2) the court may lack jurisdiction to invalidate these
                                  25
                                       claims because they are no longer being asserted in this action. Avatar opposes the motion
                                  26
                                       arguing that the Order clearly invalidates the entire ’863 patent and does not require clarification.
                                  27
                                              Avatar is correct that my prior Order invalidates the entire ’863 patent, not just claim 1.
                                  28
                                            Case 3:20-cv-04151-WHO Document 60 Filed 12/22/20 Page 2 of 9




                                   1   However, I agree with Synopsys that the Order does not offer a clear explanation why all claims of

                                   2   the ’863 patent, rather than just claim 1, are invalid. This Order accordingly clarifies my prior

                                   3   Order by providing supplemental discussion explaining why all claims of the ’863 patent are

                                   4   invalid under Alice. Because this Order offers additional analysis showing that the entire ’863

                                   5   patent is invalid and because I conclude that I had jurisdiction to rule on all claims of the ’863

                                   6   patent, not just claim 1, Synopsys’s alternative request for leave to file a motion for

                                   7   reconsideration is DENIED.

                                   8                                               DISCUSSION

                                   9   I.      SCOPE OF JURISDICTION
                                  10           Synopsys argues that this court lacked jurisdiction to adjudicate the validity of claims 2-68

                                  11   of the ’863 patent because those claims are not asserted in this case. Dkt. No. 55 (“Mot.”) at 6. I

                                  12   disagree. The entire ’863 patent is asserted in the Complaint and Synopsys did not withdraw or
Northern District of California
 United States District Court




                                  13   narrow its claims prior to resolution of Avatar’s motion to dismiss. This court therefore had

                                  14   jurisdiction to assess the validity of all claims of the ’863 patent.

                                  15           As Synopsys correctly notes, “the existence of a case or controversy must be evaluated on

                                  16   a claim-by-claim basis.” Jervis B. Webb Co. v. So. Sys., Inc., 742 F.2d 1388, 1399 (Fed. Cir.

                                  17   1984). Synopsys cites to cases holding that infringement contentions can narrow the scope of

                                  18   claims asserted in an action and, accordingly, the scope of a court’s jurisdiction over such claims.

                                  19   See Streck, Inc. v. Research & Diagnostic Sys., Inc., 665 F.3d 1269, 1282-84 (Fed. Cir. 20120)

                                  20   (holding that district court lacked jurisdiction over claims that were asserted in the complaint but

                                  21   not in the plaintiff’s infringement contentions or defendant’s invalidity contentions). Synopsys

                                  22   asserts that this court lacked jurisdiction over claims 2-68 of the ’863 patent because these claims

                                  23   are not specifically asserted in the Complaint, which provides “a single exemplary infringement

                                  24   claim chart for claim 1 of the ’863 patent.” Mot. at 6. It further notes that, following the hearing

                                  25   on Avatar’s motion to dismiss, and my tentative Order finding the ’863 patent invalid, it served

                                  26   infringement contentions that did not assert any claims based on the ’863 patent. Id.

                                  27           While it appears that Synopsys has now withdrawn claims based on the ’863 patent, at the

                                  28   time I took Avatar’s motion to dismiss under submission Synopsys was broadly asserting claims
                                                                                           2
                                             Case 3:20-cv-04151-WHO Document 60 Filed 12/22/20 Page 3 of 9




                                   1   based on the entire ’863 patent. Count II of Synopsys’s Complaint asserts infringement of the

                                   2   ’863 patent as a whole. Dkt. No. 1 (“Compl.”) ¶¶ 34-43. The Complaint repeatedly alleges that

                                   3   Avatar’s software products infringe “one or more claims of the ’863 Patent.” Id. ¶¶ 35, 37-38.

                                   4   And while the Complaint contains an exemplary infringement claim chart only for claim 1, it

                                   5   specifically notes that this is “just one non-limiting example.” Id. ¶ 36. At no time during the

                                   6   briefing or hearing on Avatar’s motion to dismiss did Synopsys indicate that it was only asserting

                                   7   infringement of claim 1 of the ’863 patent. Synopsys’s decision not to assert infringement of the

                                   8   ’863 patent following the hearing on Avatar’s motion, and my tentative Order holding the ’863

                                   9   patent invalid, does not retroactively deprive this court of jurisdiction to adjudicate the validity of

                                  10   the entire ’863 patent.

                                  11            For these reasons, I conclude that I had jurisdiction to adjudicate the validity of all claims

                                  12   in the ’863 patent.
Northern District of California
 United States District Court




                                  13   II.      SUPPLEMENTAL ALICE ANALYSIS REGARDING THE ’863 PATENT
                                  14            In my November 12, 2020 Order I held that the ’863 patent is invalid under Alice. My

                                  15   discussion in the Order focused largely on claim 1 of the ’863 patent which I noted appears

                                  16   representative. Dkt. No. 48 (“Order”) at 3. Although I believe that statement is accurate and

                                  17   supported by Avatar’s motion, I agree with Synopsys that the Order does not clearly explain why

                                  18   claim 1 is representative, or alternatively, why all claims of the ’863 patent are invalid.

                                  19   Accordingly, to eliminate any confusion, below I provide supplemental analysis explaining why

                                  20   all claims of the ’863 patent are invalid under Alice.

                                  21            A.     Alice Step One
                                  22            As noted in my prior Order, the ’863 patent contains “two similar independent claims—

                                  23   claim 1, reciting a method, and claim 35, an article of manufacture—both related to the block

                                  24   abstraction process . . .” In my prior Order I concluded that the ’863 patent is invalid under Alice

                                  25   step one because it is directed to the patent-ineligible abstract concept of “discarding some

                                  26   irrelevant information and retaining a sub-set of information.” Order at 12. This conclusion,

                                  27   based on my analysis of claim 1, is equally applicable to claim 35, which differs only in that it

                                  28   claims an “article comprising a computer-readable medium having instructions stored thereon
                                                                                           3
                                             Case 3:20-cv-04151-WHO Document 60 Filed 12/22/20 Page 4 of 9




                                   1   implementing” the method described in claim 1. Dkt. No. 1-1, Ex. 2 (“’863 Patent”) at 20:6-31.

                                   2   Claim 35, for the same reasons discussed for claim 1, is therefore directed to the abstract concept

                                   3   of “discarding some irrelevant information and retaining a sub-set of information.” See Order at

                                   4   12.

                                   5            The remaining claims of the ’863 patent are dependent claims. The ’863 patent recites 33

                                   6   dependent claims for each of claims 1 and 35, which mirror each other. Claims 2-23 and 36-57 all

                                   7   list additional details or steps relating to the manipulation or processing of information as part of

                                   8   creating the block abstraction at the core of claims 1 and 35. These additional details regarding

                                   9   the manipulation or processing of data are the sort of abstract mental processes that human beings

                                  10   regularly perform in their minds. Claims 2 and 36 involve “replacing a description” with a

                                  11   different description. ’863 Patent at 17:20-23; 20:33-35. Claims 3 and 37 involve “determining

                                  12   contents” of information. Id. 17:24-27; 20:36-39. Claims 4, 10, 16, 38, 44, and 50 involve
Northern District of California
 United States District Court




                                  13   “processing” information. Id. at 17:28-31; 17:66-18:3; 18:33-36; 20:40-44; 21:12-16; 21:47-50.

                                  14   Claims 5, 7, 11, 13, 17, 19, 39, 41, 45, 47, 51, 53 involve “building a list” with particular

                                  15   information. 17:32-34; 17:43-45; 18:4-6; 18:12-14; 18:37-39; 18:45-57; 20:45-47; 20:56-68;

                                  16   21:17-19; 21:25-27; 21:51-53; 21:60-62. And claims 6, 8, 9, 12, 14, 15, 18, 20, 21, 22, and 23, 40,

                                  17   42, 43, 46, 48, 49, 52, 54, 55, 56, and 57 involve various combinations of “removing,” “labeling,”

                                  18   “skipping,” “checking,” and “processing” information. Id. at 17:35-42; 17:46-65; 18:7-11; 18:15-

                                  19   32; 18:40-44; 18:48 – 19:3; 20:48-55; 20:59 – 21:11; 21:20-24; 21:28-46; 21:54-58; 21:63 –

                                  20   22:19.

                                  21            The Federal Circuit has repeatedly held that similar claims involving organizing,

                                  22   collecting, analyzing, and processing data are directed to abstract concepts. See e.g, Electric

                                  23   Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (“[W]e have treated

                                  24   analyzing information by steps people go through in their minds, or by mathematical algorithms,

                                  25   without more, as essentially mental processes within the abstract-idea category.”); In re TLI

                                  26   Communications LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016) (holding that claims

                                  27   involving “classifying and storing digital images in an organized manner” were directed to

                                  28   abstract concept); Bozeman Financial LLC v. Federal Reserve Bank of Atlanta, 955 F.3d 971, 978
                                                                                          4
                                          Case 3:20-cv-04151-WHO Document 60 Filed 12/22/20 Page 5 of 9




                                   1   (Fed. Cir. 2020) (patent claiming a method for “receiving data from two financial records, storing

                                   2   that data, comparing that data, and displaying the results” was directed to abstract concept);

                                   3   Content Extraction and Transmission LLC v. Wells Fargo Bank, Nat. Ass’n, 776 F.3d 1343, 1347

                                   4   (Fed. Cir. 2014) (patent claims relating to “1) collecting data, 2) recognizing certain data within

                                   5   the collected data set, and 3) storing that recognized data in memory” were directed to abstract

                                   6   concept). While these dependent claims add additional details and specificity to the method and

                                   7   article claimed in claims 1 and 35, the details they add are also abstract concepts related to the

                                   8   manipulation and processing of information. As a result, claims 2-23 and 36-57, which merely

                                   9   add abstract steps to the abstract concepts at the core of claims 1 and 35, are also directed to

                                  10   abstract concepts.

                                  11          The remaining claims, claims 24-34 and 58-68, all provide additional details concerning

                                  12   the specific information contained in the block abstraction, or used to model the information
Northern District of California
 United States District Court




                                  13   contained in the block abstraction, described in claims 1 and 35. See Patent ’863 at 19:4 – 20:6;

                                  14   22:20 – 24:10. For example, claims 24 and 58 claim the method and article of claims 1 and 35,

                                  15   where the “physical interconnect information” includes the “physical effects of a circuit layout and

                                  16   fabrication process.” Id. at 19:4-6; 22:20-22. Claims 25 and 59 provide even more specificity,

                                  17   claiming the method and article of claims 24 and 58 where “said physical effects include at least

                                  18   one of placement and routing constraints, antenna effects, static timing analysis with RC delay

                                  19   modeling, static timing analysis with capacitive coupling and noise injection, static timing analysis

                                  20   with IR-drop modeling, and electromigration analysis.” Id. 19:7-12; 22:23-28. The remaining

                                  21   claims 26-34 and 60-68 provide details as to what information should be used to model certain

                                  22   information contained in the block abstraction. For example, claims 30 and 64 claim the method

                                  23   and article of claims 29 and 63 “wherein electromigration effects are modeled, for signal nets

                                  24   using the same information required for static timing analysis.” Id. at 19:34-36; 22:51-53.

                                  25          As I explained in my November 12, 2020 Order, these additional details specifying the

                                  26   information and data included in or used to create the block abstraction do not save the ’863

                                  27   patent. The key concept that the patent is directed to, “discarding some irrelevant information and

                                  28   retaining a sub-set of information,” “is abstract regardless of the type of information at issue or the
                                                                                          5
                                          Case 3:20-cv-04151-WHO Document 60 Filed 12/22/20 Page 6 of 9




                                   1   specific information being discarded and retained.” Order at 10, 12. As the Federal Circuit has

                                   2   made clear “[i]nformation is an intangible” and an abstract process is abstract even “when limited

                                   3   to particular content (which does not change its character as information).” Electric Power Group,

                                   4   830 F.3d at 1353. As a result, claims 24-34 and 58-68 do not change the abstract nature of the

                                   5   ’863 patent’s asserted invention as they merely specify the specific information that is discarded

                                   6   and retained to create the block abstraction. These additional details concerning the information at

                                   7   issue do not take the ’863 patent out of the “realm of abstract ideas.” Accordingly, claims 24-34

                                   8   and 58-68 are also directed to abstract concepts.

                                   9           For these reasons, all claims of the ’863 patent are direct to abstract concepts under Alice

                                  10   step one.

                                  11           B.     Alice Step Two
                                  12           Under Alice step two, the question is whether the ’863 patent recites a saving inventive
Northern District of California
 United States District Court




                                  13   concept in the application of the abstract idea that adds “significantly more” than the abstract idea

                                  14   itself. In my November 12, 2020 Order I concluded that there was no such inventive concept

                                  15   recited in the ’863 patent. In that Order I distinguished the claims in the ’863 patent from those

                                  16   found to have a saving inventive concept in Amdocs (Israel) v. Openet Telecom, 841 F.3d 1288

                                  17   (Fed. Cir. 2016) and Koninklijke KPN N.V. v. Gemalto M2M GmbH, 942 F.3d 1143 (Fed. Cir.

                                  18   2019). I noted that, unlike in Amdocs, the ’863 claims were not “tied to a specific structure of

                                  19   various components” or “merely combine[d] the components in a generic manner.” Order at 13

                                  20   (citing Amdocs, 841 F.3d at 1301). And, unlike the claims at issue in Koninklijke, I explained that

                                  21   the ’863 patent claims were not focused “on a specific means or method that improves the relevant

                                  22   technology” but were “directed to a result or effect that itself is the abstract idea.” 942 F.3d at

                                  23   1151.

                                  24           My analysis and conclusions under Alice step two are the same whether I focus on claim 1

                                  25   or look at all the claims. None of the claims of the ’863 patent tie it to a “specific structure” or a

                                  26   non-generic arrangement of computer components as in Amdocs. Claim 35 of the ’863 patent

                                  27   recites a “computer readable medium,” but this is simply the generic use of a computer, not an

                                  28   inventive concept. See Alice Corp. Pty. v. CLS Bank Int’l, 575 U.S. 208, 223 (“[I]f a patent’s
                                                                                           6
                                          Case 3:20-cv-04151-WHO Document 60 Filed 12/22/20 Page 7 of 9




                                   1   recitation of a computer amounts to a mere instruction to implement an abstract idea on a

                                   2   computer, that addition cannot impart patent eligibility.”) (internal quotations, and citations

                                   3   omitted). The remaining claims do nothing more to tie the ’863 patent to a “specific structure” or

                                   4   to combine generic components in a novel way. Claim 9, for example, which Synopsys calls out

                                   5   in its administrative motion, claims specific steps for creating a block abstraction, including, as

                                   6   Synopsys states, “building a list of inputs, processing only the non-clock pins in the list of inputs,

                                   7   building a list of successors for each non-clock pin in the list of inputs, labelling cells of the

                                   8   successor pins as timing cells, and labelling cells as multi-driver load cells where the successor pin

                                   9   is a cell input and has more than one predecessor cell or processing forward non-cell-input

                                  10   successor pins.” Dkt. No. 55 at 4. Synopsys argues that my prior Order failed to address whether

                                  11   this ordered combination of steps, as well as the others listed in the remaining dependent claims,

                                  12   are “sufficiently tied to a specific structure of various components or combines the components in
Northern District of California
 United States District Court




                                  13   a non-generic manner.” Id. But none of these steps, describing a specific method for creating a

                                  14   block abstraction through information processing, tie the ’863 patent to any structure or involve

                                  15   the non-generic use or arrangement of generic computer components. The same is true for the

                                  16   remaining dependent claims of the ’863 patent, which merely provide additional details or

                                  17   specificity regarding information processing or the type of information to include in the block

                                  18   abstraction. Because none of the ’863 patent’s claims tie the invention to a specific structure or

                                  19   claim a novel arrangement of generic computer components, they are not comparable to the claims

                                  20   found valid in Amdocs.

                                  21           Similarly, my analysis regarding Koniklijke does not change if I analyze each of the ’863

                                  22   patent claims. As I explained in my prior Order, the ’863 patent is not analogous to the one found

                                  23   valid in Koniklijke because it is not directed to a specific method of improving a computer

                                  24   technology but instead to a “result or effect that is itself the abstract idea.” Order at 13 (citing

                                  25   Koninklijke, 942 F.3d at 1151). As the Order states, the ’863 patent’s “primary innovation is the

                                  26   idea of using a sub-set of block data to create a block abstraction, rather than estimated or modeled

                                  27   data, because the sub-set of actual data is more accurate. This is an improvement to the quality

                                  28   and accuracy of the data used as part of the chip design process – not an improvement to any
                                                                                           7
                                          Case 3:20-cv-04151-WHO Document 60 Filed 12/22/20 Page 8 of 9




                                   1   system.” Order at 13. This improvement is accordingly not analogous to the claims in Koniklijke,

                                   2   which were directed to improving the functionality of a specific tool in an existing computer

                                   3   system. Koniklijke, 942 F.3d at 1151; cf Electric Power Group., 830 F.3d at 1354 (claims directed

                                   4   to abstract concept where “the focus of the claims [wa]s not on such an improvement in computers

                                   5   as tools, but on certain independently abstract ideas that use computers as tools”). None of the

                                   6   ’863 patent claims change this analysis as they are all directed to creating an improved block

                                   7   abstraction. While claim 35 recites the use of a computer and the dependent claims provide

                                   8   additional specificity as to how to create the block abstraction, the overall focus of the claims –

                                   9   creating a better block abstraction by discarding some information and retaining other information

                                  10   – is itself the abstract idea and does not itself improve the functioning of any computer system.

                                  11          For these reasons, none of the claims of the ’863 patent recite a saving inventive concept

                                  12   under Alice step two.
Northern District of California
 United States District Court




                                  13          C.      Factual Disputes
                                  14          In its administrative motion, Synopsys argues that my prior Order failed to account for

                                  15   factual disputes relevant to the Alice analysis. Mot. at 4. I disagree. In its opposition to Avatar’s

                                  16   motion to dismiss, Synopsys asserted that there were factual disputes concerning “(1) Whether

                                  17   pre-existing hierarchical design methodologies included cross-boundary analysis” and “(2)

                                  18   Whether pre-existing abstraction models described the behavior of blocks using mathematical

                                  19   models, which did not accurately represent the block.” Dkt. No. 30 at 9. Avatar conceded these

                                  20   points for the limited purpose of resolving its motion and I noted in my Order that I would

                                  21   construe these facts “in favor of Synopsys and assume that all assertions and claimed innovations

                                  22   identified in Synopsys’s patents are true” in resolving the motion to dismiss. Order at 14 n.1.

                                  23   These asserted disputes, which I assumed were true both in my prior Order and now, do not alter

                                  24   any of the analysis above.

                                  25          Nor do I agree that there are factual disputes concerning whether the limitations recited in

                                  26   the ’863 patent’s dependent claims contain an inventive concept, as Synopsys asserts in its

                                  27   administrative motion. Synopsis does not identify any factual dispute concerning what limitations

                                  28   these claims describe – it notes only a legal question whether the listed limitations “contain an
                                                                                         8
                                          Case 3:20-cv-04151-WHO Document 60 Filed 12/22/20 Page 9 of 9




                                   1   inventive concept.” This legal issue is appropriate for resolution at the motion to dismiss stage.

                                   2   As explained above, I conclude that none of the patent’s dependent claims, either alone in an

                                   3   ordered combination, contain an inventive concept.

                                   4                                             CONCLUSION

                                   5          For the reasons listed in my November 12, 2020 Order, and above, all claims of the ’863

                                   6   patent are invalid under Alice. Synopsys’s alternative motion for leave to file a motion for

                                   7   reconsideration is DENIED.

                                   8          IT IS SO ORDERED.

                                   9   Dated: December 22, 2020

                                  10

                                  11
                                                                                                    William H. Orrick
                                  12                                                                United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                         9
